Citation Nr: 0027146	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to an increased rating for non-specific 
dermatitis of the hands, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased rating for right shoulder 
impingement, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1990 to 
April 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The case was remanded in December 1997 
and May 1998, each time for the purpose of scheduling the 
appellant for a Travel Board hearing.  In November 1998, the 
appellant withdrew his request for a Travel Board hearing.  


FINDINGS OF FACT

1.  The appellant has residuals of a left ankle injury 
sustained in service.  

2.  Non-specific dermatitis of the hands is manifested by 
exfoliation without constant exudation, constant itching, 
extensive lesions, or marked disfigurement.  

3.  Right shoulder impingement is manifested by pain without 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Residuals of a left ankle injury were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  A rating greater than 10 percent for non-specific 
dermatitis of the hands is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7813-7806 (1999).  

3.  A rating greater than 10 percent for right shoulder 
impingement is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for increased ratings for his service-
connected non-specific dermatitis of the hands and right 
shoulder impingement have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Residuals of a Left Ankle Injury

The appellant claims that he currently has residuals of 
injuries he sustained to his left ankle in service.  At an 
October 1996 Regional Office hearing, he described the 
inservice injury to his left ankle and how it caused the 
whole foot to turn black and blue as a result of some tendons 
or ligaments being torn on the top of the foot, which 
necessitated the wearing of a semi-cast at first and later a 
full cast for two to three weeks.  He also stated at the 
hearing that he still had the scar where the ligaments were 
"torn off".  

Because service medical records show that the appellant was 
treated for injuries to his left ankle on two occasions and a 
VA medical examination shortly after his separation from 
service diagnosed status post left ankle injury, his claim 
for service connection for residuals of a left ankle injury 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board further finds that he has been afforded 
the appropriate medical examinations and that his private 
treatment records have been associated with the records on 
appeal.  There appears to be no evidence missing that should 
be obtained.  All relevant facts have been properly developed 
and no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

As noted above, the appellant's service medical records 
reveal that he was treated for left ankle injuries on two 
occasions: once in August 1993 as a result of dancing, for 
which the treatment lasted two and a half weeks; and then in 
January 1994 after twisting the ankle playing soccer.  A 
January 1994 X-ray of the left ankle was negative for any 
fracture.  

At a July 1994 VA medical examination, the appellant 
complained of weakness and pain in the left ankle when 
walking.  A well-healed scar noted over the left Achilles 
tendon was reported as being related to a childhood accident.  
There was limitation of plantar flexion in the left ankle to 
35 degrees, compared to 45 degrees of plantar flexion in the 
right ankle.  There was no tenderness to touch or effusion in 
the left ankle.  Squatting produced pain in the left ankle.  
An X-ray of the left ankle did not reveal any abnormalities.  
The diagnoses included status post bilateral ankle injury.  

VA outpatient records dated from November 1994 to June 1997 
reveal that the appellant complained of left ankle pain in 
April 1995 and, in 1993, gave a history of a torn ligament.  

At a November 1999 VA joints examination, the appellant 
complained of loss of strength in his ankles and difficulty 
running long distances.  He gave a history of injuring the 
left ankle in service as a result of striking the lateral 
aspect in a fall.  Evaluation of the left ankle revealed 55 
degrees of plantar flexion and 20 degrees of dorsiflexion 
bilaterally.  Inversion and eversion of each ankle was to 30 
degrees.  A defect was noted in the origin of the short 
extensors in the left foot, accompanied by tenderness.  
Squatting capabilities were considered to be reduced to 
approximately 60 percent of normal.  The diagnosis was a 
ligament and muscle defect in the left ankle.  An X-ray of 
the left ankle was within normal limits.  

The evidence presented with regard to the appellant's left 
ankle reveals the following: treatment for left ankle 
injuries eight months and three months prior to his 
separation from service, a diagnosis of status post left 
ankle injury at a VA examination three months after service, 
and left ankle defect noted at the recent VA examination.  In 
the absence of any evidence of an intervening injury and 
viewing this evidence in a light most favorable to the 
appellant, the Board believes that there is an approximate 
balance between the positive and negative evidence in that 
such evidence can be viewed as demonstrating a degree of 
continuity between the inservice left ankle injuries and the 
current left ankle defect.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for residuals of a left ankle injury.  

II.  Non-specific Dermatitis of the Hands

The appellant asserts that his non-specific dermatitis of the 
hands, which he claims is manifested by constant symptoms 
that include pruritus, occasionally becomes worse, in that 
scaling blisters and fissures develop.  At the October 1996 
hearing, he testified that his hand dermatitis was 
accompanied by bleeding and deep lacerations every one and a 
half to two weeks, which would heel and then recur.  He also 
submitted color pictures of his hands at the hearing.  

Service medical records show that the appellant was treated 
between May 1990 and January 1991 for eczema of both hands.  

VA outpatient records, dated from November 1994 to June 1997, 
show that the appellant received treatment in November 1994, 
March 1995, January 1997, February 1997, and March 1997 for 
skin disease of his hands that was diagnosed as hand 
dermatitis, and which included symptoms of hyperpigmented, 
scaly plaques, fissures, and collarettes.  In January 1997, 
he reported that he experienced scaly skin on his hands that 
would break open and bleed, requiring treatment with creams.  

A VA skin evaluation was performed in December 1999, at which 
time the appellant complained of scaling blisters and 
fissures of the hands that sometimes developed cracks, and 
which included symptoms of pruritus and pain with flare-ups 
and pain if fissures developed.  Examination of the hands 
revealed a psoriatic form plaque with four fissures on the 
palmar aspect and index finger of the left hand, and 
psoriatic form plaques with scales, subepidermal blisters, 
and fissures on the thumb, index finger, and pinky of the 
right hand.  The diagnosis was hand dermatitis.  

Service connection was granted for non-specific dermatitis of 
the hands by a February 1995 rating decision, which assigned 
a noncompensable rating from April 6, 1994.  Thereafter, a 
March 1997 rating decision granted a 10 percent rating, 
effective April 6, 1994.  

Dermatophytosis is rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise character of 
manifestation.  38 C.F.R. § 4.118, Diagnostic Code 7813.  
When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
rating is assigned.  If there is constant manifestation of 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, eczema is assigned a 10 percent 
rating.  When eczema has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

After reviewing the clinical findings presented as to this 
claim, along with the appellant's comments at his October 
1996 hearing and on office visits for treatment of his hand 
dermatitis, the Board finds that the evidence does not show 
that the criteria for a higher rating for eczema are 
satisfied.  There has been no evidence presented that 
demonstrates the appellant's hand dermatitis is manifested by 
either extensive lesions or marked disfigurement.  The extent 
of hand dermatitis noted at the December 1999 VA skin 
evaluation was limited to the palmar aspect of the left hand 
and left index finger and the first, second, and fifth 
fingers of the right hand, and the color pictures submitted 
by the appellant at his October 1996 hearing do not show that 
his hand dermatitis rises to a degree of marked 
disfigurement.  Nor does the evidence suggest that there is 
constant exudation or itching, inasmuch as the appellant 
stated at the October 1996 hearing that the exacerbations of 
symptoms associated with his hand dermatitis occurred 
approximately every one and a half to two weeks and would be 
resolved, only to recur at sometime in the future, and 
indicated at the December 1999 VA skin examination that the 
blisters and fissures would sometimes develop cracks, that 
flare-ups of his hand dermatitis would result in pruritus and 
pain, and that he experienced pain if fissures developed.  
Therefore, the Board is unable to identify a basis to grant a 
higher rating for the appellant's non-specific dermatitis of 
the hands.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant's current appeal with 
regard to his non-specific dermatitis of the hands is based 
on the February 1995 rating decision that granted service 
connection and assigned a noncompensable rating, which was 
raised to 10 percent during the appeal period, the Board must 
consider whether staged ratings are appropriate for hand 
dermatitis under Fenderson.  However, the postservice 
evidence does not demonstrate that the appellant has 
experienced constant exudation or itching, extensive lesions, 
or marked disfigurement associated with his non-specific 
dermatitis of the hands at any time.  Thus, the Board finds 
that staged ratings are not required in this case, and that 
10 percent is the most appropriate evaluation for the non-
specific dermatitis of the hands.  

While the appellant's statements and his testimony at the 
October 1996 hearing may be considered credible as to the 
subjective complaints and history regarding his hand 
dermatitis, the Board notes that medical diagnoses involve 
questions that are beyond the range of common knowledge and 
experience.  Rather, they require the special knowledge and 
experience of a trained medical professional.  As the record 
does not show that the appellant is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the degree of disability associated with his non-
specific dermatitis of the hands, the statements and 
testimony are not competent evidence for the purpose of 
establishing entitlement to a higher disability rating for 
that disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

III.  Right Shoulder Impingement

The appellant claims that his right shoulder disability 
results in pain and limitation of function.  At the October 
1996 hearing, he testified that he experienced stabbing pain, 
like a needle, in his right shoulder, which became worse when 
he performed activities that placed a strain on the shoulder, 
such as putting on shirts, gardening, or yard work.  He 
further indicated that he took Motrin to reduce the pain.  

Service medical records show that the appellant was treated 
initially for right shoulder pain in May 1990, and was seen 
subsequently on at least four occasions between December 1993 
and March 1994 for right shoulder problems that were 
diagnosed as right shoulder impingement.  

The VA outpatient records show that the appellant was treated 
in April 1995 for complaints of sharp pain in both shoulders, 
greater on the right.  Evaluation of the right shoulder 
revealed tenderness in the localized area over the upper 
deltoid, with decreased range of motion on raising the arm.  
The assessment was tendonitis/bursitis most likely.  A 
January 1997 record reported decreased range of motion in 
both upper extremities, while a February 1997 record 
indicated that the appellant was receiving physical therapy 
for shoulder pains.  

At the November 1999 VA joints examination, the appellant was 
noted to be right-handed, and he complained of constant pain 
on motion of the right arm.  Range of motion testing revealed 
that forward extension (flexion) and abduction in the right 
arm were each to 180 degrees, that rearward extension as to 
35 degrees, and that there was no internal or external 
rotation defect.  There was no pain on abduction with 
resistance.  Tenderness was noted at the tip of the achromia, 
which was the area that became painful on abduction.  An X-
ray of the right shoulder was considered to be within normal 
limits.  Right shoulder impingement was diagnosed.  

Service connection was granted for right shoulder impingement 
by the February 1995 rating decision, which assigned a 
noncompensable rating from April 6, 1994.  A January 2000 
rating decision granted a 10 percent rating, effective April 
6, 1994.  

Tenosynovitis is rated on limitation of motion of the 
affected joint, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  For limitation of motion of 
the major arm, a 40  evaluation is assigned when range of 
motion is only to 25 degrees from the side, a 30 percent 
evaluation is assigned if motion is limited to midway between 
the side and shoulder level, and a 20 percent evaluation is 
assigned for limitation of motion to shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Because the range of motion testing at the November 1999 VA 
joints examination showed that forward flexion and abduction 
were both to 180 degrees, the Board finds that the evidence 
does not demonstrate that the appellant's right arm motion is 
limited to shoulder level, and. therefore, does not meet the 
criteria for a 20 percent rating for limitation of motion in 
the major arm.  As such, a higher rating is not warranted for 
right shoulder impingement based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in his right shoulder, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
10 percent evaluation already assigned.  In spite of the 
right shoulder pain, he appears to have normal range of right 
arm motion because normal flexion and abduction of an arm are 
each 180 degrees, and no defect is shown to be present in 
either internal or external rotation of the appellant's right 
arm.  See 38 C.F.R. § 4.71a, Plate I.  The Board notes that 
while the appellant reported at his October 1996 hearing that 
his job entails sitting in front of a CIT all day making 
calls and typing, he did not indicate that his right shoulder 
disability prevents him from accomplishing his job.  
Therefore, although the right shoulder impingement causes 
some functional impairment, the Board does not find that the 
degree of such impairment warrants the grant of a higher 
disability rating for the disability.  

Inasmuch as the appellant's current appeal regarding his 
right shoulder impingement is based on the February 1995 
rating decision that granted service connection for the right 
shoulder impingement and assigned a noncompensable rating, 
which was raise to 10 percent during the appeal period, the 
Board must consider staged ratings under Fenderson.  However, 
the postservice VA medical records do not show that the right 
shoulder impingement has resulted in limitation of right arm 
motion to the shoulder level at any time since service.  
Thus, the Board finds that staged ratings are not required in 
this case, and that 10 percent is the most appropriate 
evaluation for the appellant's right shoulder impingement.  


ORDER

Service connection is granted for residuals of a left ankle 
injury.  

Increased rating are denied for non-specific dermatitis of 
the hands and right shoulder impingement.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

